DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the initial Office Action based on the 15/931,185 application filed on 05/13/2020.
Claims 1-2, 4, 6-11, 22, 25 and 28-38 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 35, the claim recites “wherein the coefficient of variation of the reagent is between 1.2 and about 3.4”, which is new matter not supported by the originally filed 
Regarding claim 37, the limitation of claim 37 is not supported by the originally filed disclosure because the claimed reagent composition is not associated with the claimed coefficient of variation range between 1.4 and 2.7.  The claimed coefficient of variation range is shown in fig. 11; however, claimed reagent composition is the one disclosed in paragraph [0071] of the specification that is associated with the claimed coefficient of variation range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-11 and 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,696,998. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The limitations of claims 1-2, 6 and 31 are similarly recited in claim 1 of Pat. No. ‘998.
The limitations of claims 4 and 32 are similarly recited in claim 3 of Pat. No. ‘998.
The limitation of claim 7 is similarly recited in claim 2 of Pat. No. ‘998.
The limitations of claim 33 is similarly recited in claim 4 of Pat. No. ‘998.
The limitations of claims 34-35 and 37 are satisfied by the concentration of the composition in claim 8 of Pat. No. ‘998.
The limitation of claim 36 is similarly recited in claim 6 of Pat. No. ‘998.
The limitation of claims 8 and 38 are recited in claims 1-3 of Pat. No. ‘998.
The limitation of claim 9 is recited in claim 4 of Pat. No. ‘998.
The limitation of claim 10 is recited in claim 3 of Pat. No. ‘998.
The limitation of claim 11 is recited in claim 11 of Pat. No. ‘998.
Claims 22, 25, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10.696.998 in view of Vreek et al. (US 2003/0094384).
Addressing claims 22, 25 and 28-30, claim 1 of Pat. No. ‘998 recites an electrochemical test sensor having the claimed electrode surface along with the reagent layer having the claimed composition.  Claim 1 is silent regarding the steps of contacting the fluid sample with the reagent and determining the concentration of the analyte.

Vreek discloses a method of determining an analyte concentration ins a fluid sample, the method comprising the step of providing an electrochemical test sensor having electrode surface and reagent, whose composition is similar to that of claim of Pat. No. ‘998. The method further includes the step of contacting the fluid sample with the reagent and determining the concentration of the analyte [0014].

At the time of the filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the invention of claim 1 of Pat. No. ‘998 with the steps of contacting the reagent layer with the sample and determining the concentration of the analyte as disclosed by Vreek in order to detect the concentration of the analyte in the fluid sample.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-7, 22, 25, 28, 30 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreeke et al. (2003/0094384) in view of Miyazaki et al. (US 2002/0179442) and Su et al. (US 2005/0183953).
Addressing claims 1, 4, 6-7 and 33, Vreeke discloses a reagent for determining an analyte concentration, the reagent comprising:
	a flavoprotein enzyme [0027];
	a 3-(2’,5’-disulfophenylimino)-3H-phenothiazine mediator (paragraph [0029] discloses the phenothiazine mediator, paragraph [0031] discloses R1 and R4 can be the same and be sulfo group, paragraph [0034] discloses several variations of phenothiazine mediators where the two of the R groups have the same substituent; therefore, the claimed version of the phenothiazine mediator would have been obvious to one of ordinary skill in the art at the time of the invention based on the available guidance provided by Vreek);
	a carboxymethyl cellulose polymer [0059]; and
	a buffer [0046],
wherein at least one of the mediator and the buffer includes an inorganic salt (paragraph [0046] discloses the buffer includes an inorganic salt) and a ratio of the total inorganic salt to mediator is less than about 3:1 (in claim 14, Vreek discloses the concentration of mediator is between 0.1 mM to 30 mM and the concentration of buffer, which is formed of inorganic salt, is between 0.1 mM and 100 mM; therefore, the claimed ratio range of total inorganic salt to mediator of claims 1 and 7 would have been obvious to one of ordinary skill in the art when performing routine experimentation with the concentration of the buffer and mediator in the reagent layer of Vreek in order to optimize the properties of the reagent layer in interacting with the target analyte).

Vreeke is silent the reagent layer includes at least one surfactant and the polymer is hydroxyethyl cellulose.

Su discloses a reagent layer comprises Mega 8 as the surfactant [0027].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke with the Mega 8 surfactant disclosed by Su in order to enhance dissolving and dispersion of the sample and reagent and to provide hydrophile and dispersion for the capillary inflow area (Su, [0027]).

Miyazaki discloses a reagent layer for a test sensor; wherein, the reagent layer includes hydrophilic polymers such as carboxymethyl cellulose, similar to that of Vreeke, or hydroxethyl cellulose [0103].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke by substituting the known carboxymethyl cellulose polymer with the known hydroxethyl cellulose polymer disclosed by Miyazaki in order to obtain the predictable result of enhancing adhesion between the electrodes and the reagent layer and improving the accuracy of the sensor (Miyazaki, [0072-0075]).

Addressing claim 31, Vreeke is silent regarding the mediator includes about 5 wt.% sulfate.

Miyazaki discloses the reagent layer includes sulfate inorganic salt [0072-0075].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke with the sulfate in organic salt disclosed by Miyazaki in order to suppress background electric current or noise under high temperature and humidity environment (Miyazaki, [0072-0075]).  With regard to the recitation of 5 wt.% sulfate, the claimed concentration would have been obvious in the modified reagent layer of Vreeke in view of Miyazaki since Miyazaki discloses the concentration of inorganic sulfate salt is between 1 to 50 mM [0075] and Vreeke discloses the concentration of the mediator is between 0.1 mM and 30 mM (claim 14); therefore, when concentration of the mediator is 30 mM and the concentration of the inorganic sulfate salt is 7 mM, the mediator would include 5 wt.% of sulfate as claimed.
Addressing claims 22, 25 and 30, Vreeke discloses a method of determining an analyte concentration in a fluid sample, the method comprising the acts of:
	providing an electrode surface (layer 1, fig. 1);
	providing a reagent 10 including the claimed composition (please see the rejection of claim 1 above);
	contacting the fluid sample with the reagent (paragraph [0012] discloses a sampling chamber connected to the lancet, the sampling chamber includes the claimed reagent layer and paragraph [0013] discloses the analyte undergoes chemical reaction with the enzyme in the reagent layer, which implicitly means that the fluid sample, within which the analyte resides, contact the reagent layer); and
	determining the concentration of the analyte [0053].

Addressing claim 28, please see the rejection of claim 31 above.

Claims 2 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreeke et al. (2003/0094384) in view of Miyazaki et al. (US 2002/0179442) and Su et al. (US 2005/0183953) as applied to claims 1, 4, 6-7, 22, 25, 28, 30 and 33 above, and further in view of Nakayama et al. (US 2009/0065356).
Addressing claims 2 and 29, Vreeke disclose the FAD co-enzyme is coupled with glucose oxidase [0027] while the glucose dehydrogenase enzyme is coupled with the PQQ co-enzyme [0028].

Vreeke is silent regarding the FAD-glucose dehydrogenase enzyme-coenzyme combination of current claim.

Nakayama discloses using either PQQ-GDH, like that of Vreeke, or FAD-GDH for the determination of glucose since the FAD-GDH has the substrate specificity to glucose that is approximately equal to that of PQQ-GDH [0143].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke by substituting the known PQQ-GDH enzyme with the known FAD-GDH enzyme disclosed by Nakayama in order to obtain the predictable result of detecting the concentration of glucose in fluid sample because PQQ-GDH and FAD-GDH have equal specificity to the glucose analyte (Rationale B, KSR decision, MPEP 2143; Nakayama, [0143]).

Claims 32 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreeke et al. (2003/0094384) in view of Miyazaki et al. (US 2002/0179442), Nakayama et al. (US 2009/0065356) and Su et al. (US 2005/0183953) as applied to claims 2 and 9 above, and further in view of Karinka et al. (US 2003/0146110).
Addressing claims 32 and 34, the modified reagent layer of Vreeke in view of Miyazaki, Su and Nakayama includes:
	about 2.00 U/µl of the FAD-GDH enzyme of claim 32 or 0.5 U/µl to 2.5 U/µl  of claim 34 (Vreeke discloses in claim 26 the GDH enzyme has an activity between 1 U/µl to 100 U/µl, which renders the claimed activity value of claim 32 and the claimed activity range of claim 34 obvious),
	about 40 mM of claim 32 or 30 mM to about 60 mM of claim 34 of the 3-(2’,5’-disulfophenylimino)-3H-phenothizaine mediator (Vreeke discloses in claim 26 the concentration of the mediator is between 1 mM to about 100 mM, which renders the claimed mediator concentration and concentration range obvious),
	about 50 mM of the buffer (Vreeke discloses in claim 14 that the concentration of the buffer is between 0.1 mM to about 100 mM, which renders the claimed buffer concentration obvious),
	about 0.20 wt.% of claim 32 or 0.1 wt.% to 0.4 wt.% of claim 34 of Mega 8 surfactant (Su discloses in paragraph [0036] that the concentration of the surfactant is between 0.005 wt% to 0.2 wt%, which renders the claimed surfactant concentration and concentration range obvious).
	
Vreeke, Su, Miyazaki and Nakayama are silent regarding the concentration of hydroxyethyl cellulose polymer is 0.25 wt.% as required by claim 32 or between 0.2 wt.% to about 0.5 wt.% as required by claim 34.

Karinka discloses a reagent layer comprising 0.01 to 0.5 wt% of hydroxyethyl cellulose (Table 2).

At the time of the filing date of the invention, one with ordinary skill in the art would have arrived at the claimed concentration or concentration range of the hydroxyethyl cellulose polymer when performing routine experimentation with the concentration of the hydroxyethyl cellulose polymer in the reagent layer in the concentration range disclosed by Karinka in order to optimize the binding of the various components of the reagent composition (Karinka, table 2, [0039, 0078]).

Addressing claim 35, the claimed range of coefficient of variation of the reagent layer does not structurally differentiate the claimed reagent layer from that of the prior art because the claimed coefficient of variation range is derived from experimentation involving multiple test sensors including multiple reagent layers.  This is evidenced by the disclosure in paragraph [0052] of the specification that states “the coefficient of variation was determined for each of the ten replicates of the sensor lots used to generate the graph of FIG. 2” (emphasis added).  The claims are drawn to “A reagent” as stated in claim 1; therefore, one single reagent layer does not have coefficient of variation since one single reagent layer, as recited by current claims, only produces one value, which cannot be used to deduce any coefficient of variation.

Addressing claim 36, Vreeke in view of Miyazaki, Su, Nakayama and Karinka discloses the reagent layer including:
	FAD-glucose dehydrogenase has an activity of about 1.75 U/µl (Vreeke discloses in claim 26 the GDH enzyme has an activity between 1 U/µl to 100 U/µl, which renders the claimed activity value obvious),
	the 3-(2’,5’-disulfophenylimino)-3H-phenothiazine mediator has a concentration of about 40 mM (Vreeke discloses in claim 26 the concentration of the mediator is between 1 mM to about 100 mM, which renders the claimed mediator concentration obvious),
	the surfactant having a concentration of about 0.2 wt.% (Su discloses in paragraph [0036] that the concentration of the surfactant is between 0.005 wt% to 0.2 wt%, which renders the claimed surfactant concentration obvious),
	the hydroxyethyl cellulose has a concentration of about 0.25 wt.% (Karinka discloses a reagent layer comprising 0.01 to 0.5 wt% of hydroxyethyl cellulose (Table 2), which renders the claimed concentration value obvious),
	the buffer being a phosphate buffer (Vreeke, claims 15-16) having a concentration of about 100 mM (Vreeke, claim 14 discloses the concentration of the buffer is between 0.1 mM to about 100 mM, which renders the claimed concentration obvious).

Addressing claim 37, Vreeke in view of Miyazaki, Su, Nakayama and Karinka discloses the reagent layer including:
	the buffer is a phosphate buffer (Vreeke, claims 15-16) at a pH of about 6.5 (claim 14 discloses the pH of the buffer is between 4.5 and 9.5, which renders the claimed pH value obvious),
	the hydroxyethyl cellulose has a concentration of about 0.25 wt.% (Karinka discloses a reagent layer comprising 0.01 to 0.5 wt% of hydroxyethyl cellulose (Table 2), which renders the claimed concentration value obvious),
	Mega 8 surfactant having a concentration of about 0.2 wt.% (Su discloses in paragraph [0036] that the concentration of the surfactant is between 0.005 wt% to 0.2 wt%, which renders the claimed surfactant concentration obvious),
	the 3-(2’,5’-disulfophenylimino)-3H-phenothiazine mediator has a concentration of about 40 mM (Vreeke discloses in claim 26 the concentration of the mediator is between 1 mM to about 100 mM, which renders the claimed mediator concentration obvious),
	the FAD-GDH has an activity of about 2 U/µl (Vreeke discloses in claim 26 the GDH enzyme has an activity between 1 U/µl to 100 U/µl, which renders the claimed activity value obvious), and
	wherein the coefficient of variation of the reagent is between 1.4 and about 2.7 (the claimed range of coefficient of variation of the reagent layer does not structurally differentiate the claimed reagent layer from that of the prior art because the claimed coefficient of variation range is derived from experimentation involving multiple test sensors including multiple reagent layers; this is evidenced by the disclosure in paragraphs [0071-0074] indicating that the recited coefficient of variation range was calculated based on experimentation involving multiple reagent layers in multiple test sensors; the claims are drawn to “A reagent” as stated in claim 1; therefore, one single reagent layer does not have coefficient of variation since one single reagent layer, as recited by current claims, only produces one value, which cannot be used to deduce any coefficient of variation).

Claims 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreeke et al. (2003/0094384) in view of Karinka et al. (US 2003/0146110), Su et al. (US 2005/0183953) and Nakayama et al. (US 2009/0065356).
Addressing claims 8-11, Vreeke discloses a reagent for determining an analyte concentration in a fluid sample, the reagent comprising:
	GDH enzyme having an activity of from about 0.1 U/µl to about 10 U/µl (claim 26 recites enzyme with activity between 1 U/µl to about 100 U/µl, which renders the claimed activity range obvious);
	a 3-(2’,5’-disulfophenylimino)-3H-phenothiazine mediator (paragraph [0029] discloses the phenothiazine mediator, paragraph [0031] discloses R1 and R4 can be the same and be sulfo group, paragraph [0034] discloses several variations of phenothiazine mediators where the two of the R groups have the same substituent; therefore, the claimed version of the phenothiazine mediator would have been obvious to one of ordinary skill in the art at the time of the invention based on the available guidance provided by Vreek) having a concentration of from about 5 mM to about 120 mM (claim 26 recites the mediator concentration is from 1 mM to about 100 mM, which renders the claimed range obvious);
	a carboxymethylcellulose polymer (claim 29); and
	a buffer (claim 26),
	wherein at least one of the mediator and the buffer includes an inorganic salt (claims 15-16 recite the buffer that includes inorganic salt, such as phosphate), and a ratio of the total inorganic salt to mediator is less than about 2:1 (claim 26 recites the buffer concentration is 100 mM and the mediator concentration is between 1 mM to 100 mM; therefore, when the concentration of mediator is less than 50 mM, the ratio of inorganic salt buffer concentration to mediator concentration falls within the claimed range; thus, the claimed ratio range would have been obvious to one of ordinary skill in the art based on the teaching of Vreeke).
Vreeke further discloses Vreeke the FAD co-enzyme is coupled with glucose oxidase [0027] while the glucose dehydrogenase enzyme is coupled with the PQQ co-enzyme [0028].

Vreeke is silent regarding the FDA-GDH enzyme, the surfactant with the associated concentration range and the hydroxyethyl cellulose polymer.  

Nakayama discloses using either PQQ-GDH, like that of Vreeke, or FAD-GDH for the determination of glucose since the FAD-GDH has the substrate specificity to glucose that is approximately equal to that of PQQ-GDH [0143].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke by substituting the known PQQ-GDH enzyme with the known FAD-GDH enzyme disclosed by Nakayama in order to obtain the predictable result of detecting the concentration of glucose in fluid sample because PQQ-GDH and FAD-GDH have equal specificity to the glucose analyte (Rationale B, KSR decision, MPEP 2143; Nakayama, [0143]).

Su discloses a reagent layer comprises Mega 8 as the surfactant [0027] with concentration between 0.005 wt% to 0.2 wt% [0036].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke with the Mega 8 surfactant disclosed by Su in order to enhance dissolving and dispersion of the sample and reagent and to provide hydrophile and dispersion for the capillary inflow area (Su, [0027]).  Furthermore, one would have arrived at the concentration range of the surfactant when perform routine experimentation with the concentration of the surfactant in the range disclosed by Su in order to optimize the dissolving and the dispersing properties of the sample and reagent as well as the hydrophilicity of the capillary inflow area (Su, [0027, 0036]).

Karinka discloses the reagent layer includes either carboxymethyl cellulose, similarly to that of Vreeke, or hydroxyethyl cellulose [0039].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke by substituting the known carboxymethyl cellulose with the known hydroxyethyl cellulose polymer disclosed by Karinka in order to obtain the predictable result of provide viscosity and adhesion for the components of the reagent composition (Karinka, [0039]).

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreeke et al. (2003/0094384) in view of Karinka et al. (US 2003/0146110), Su et al. (US 2005/0183953) and Nakayama et al. (US 2009/0065356) as applied to claims 8-11 above, and further in view of Miyazaki et al. (US 2002/0179442).
Addressing claim 38, Vreeke is silent regarding the mediator includes about 5 wt.% sulfate.

Miyazaki discloses the reagent layer includes sulfate inorganic salt [0072-0075].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Vreeke with the sulfate in organic salt disclosed by Miyazaki in order to suppress background electric current or noise under high temperature and humidity environment (Miyazaki, [0072-0075]).  With regard to the recitation of 5 wt.% sulfate, the claimed concentration would have been obvious in the modified reagent layer of Vreeke in view of Miyazaki since Miyazaki discloses the concentration of inorganic sulfate salt is between 1 to 50 mM [0075] and Vreeke discloses the concentration of the mediator is between 0.1 mM and 30 mM (claim 14); therefore, when concentration of the mediator is 30 mM and the concentration of the inorganic sulfate salt is 7 mM, the mediator would include 5 wt.% of sulfate as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/08/2021